DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 01/27/2022. Currently, claims 21-36 and 41-44 are pending. Claims 21-23, 25, 28, 33 and 36 have been amended. Claims 41-44 are newly added. Claims 21-36 are being examined for the purpose of this prosecution. Claims 37-40 have been cancelled.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-36 and 41-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
Claims 21-36 and 41-44 are directed to method and computer program product for recommending object locations. 
Exemplary claim 21 recites in part, 
sending, to a processor, the first input indicating the desire to place the object at the desired location and a request for a recommendation for a location for the object; 
receiving, from the processor, based at least in part on analyzing (i) the first layout with respect to a second layout of a second physical establishment associated with a second merchant that is similar to the first merchant and (ii) sensor data associated with at least the first physical establishment, 
an indication of a recommended location for the object that is separate from the desired location, the recommended location corresponding to an optimal geographic location within the first physical establishment; and
presenting, on the user interface, the indication of the recommended location for the object.
The claims recite the limitations of: 1) receiving user input and sensor data; 2) analyzing the received data, and 3) presenting the result. 
Under its broadest reasonable interpretation, the “receiving”, “analyzing” and “displaying” steps cover performance of the limitation in the mind but for the recitation of generic computer component (processor). Other than the recitation of a “processor” and “device” and “user interface”, nothing in the claim element precludes the step from being performed in the human mind. The nominal recitation of a generic processor and user interface does not take the claim limitation of the mental processes grouping. Hence, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements, “presenting a user interface with a first layout”, “receiving an indication of object placement location” and “determining that the object is placed at the optimal geographic location” are recited at a high level of generality (i.e. receiving and displaying data) and amounts to mere data collection and output, which are forms of insignificant extra-solution activities. The recited “processor”, “device” and “user interface” are recited at a high level that amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element amounts to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept.
Accordingly, claim 21 is directed to a judicial exception (i.e. abstract idea) without significantly more.
Claims 28 and 41 recite similar limitations as set forth in claim 21, and therefore are rejected based on similar rationale.
Dependent claims 22-27, 29-36 and 42-44 recite limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 

Response to Arguments
Applicant's arguments filed 01/27/2022 with respect to the rejection of claims 21-36 under 35 U.S.C. §101 have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
As discussed above in under the 101 section, the claimed invention(s) is/are directed to a judicial exception (i.e. abstract idea) without significantly more. 
The claim(s) recite the limitations of: 1) receiving user input data; 2) analyzing the received data, and 3) presenting the result. Other than the recitation of one or more computer elements (processor, device and/or user interface), nothing in the claim element precludes the step from being performed in the human mind. The nominal recitation of a generic processor and user interface does not take the claim limitation of the mental processes grouping. Hence, the claim recites an abstract idea. See MPEP 2106.04(a)(2)(III)
The additional limitations describe “presenting a user interface with a first layout”, “receiving an indication of object placement location” and “determining that the object is placed at the optimal geographic location” are recited at a high level of generality (i.e. receiving and displaying data) and amounts to mere data collection and output, which are forms of insignificant extra-solution activities. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(A), 2106.05(g)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element amounts to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept. See MPEP 2106.05(f)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
None of the cited and/or relevant reference teaches the limitation: 
“receiving, from the processor, based at least in part on analyzing (i) the first layout with respect to a second layout of a second physical establishment associated with a second merchant that is similar to the first merchant and (ii) sensor data associated with at least the first physical establishment, 
an indication of a recommended location for the object that is separate from the desired location, the recommended location corresponding to an optimal geographic location within the first physical establishment”, 
as recited in claim 21. 
Claims 28 and 41 recite similar limitations as set forth in claim 21, and therefore are patentable over the prior art. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687